IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRIAN KERRY O'KEEFE,                                    No. 85141
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                    FILED
                CLARK; AND THE HONORABLE
                JACQUELINE M. BLUTH, DISTRICT                               SEP 1 5 2022
                JUDGE,                                                   ELIZABETH A. BROWN
                                                                       CLERK F S PREME COURT
                Respondents,                                           BY
                                                                             DEPUTY CLERK
                   and
                THE STATE OF NEVADA,
                Real Party in Interest.

                                      ORDER DENYING PETITION
                                      FOR A WRIT OF MANDAMUS

                            This original pro se petition for a writ of mandamus seeks the
                reversal of a district court "Order Denying Defendant's Motion for Relief
                from Judgment or Order Pursuant to Rule 60 of the Nevada Rules of Civil
                Procedure Based on New and Equitable Rules of Law Filed 10/2/2015."
                            This court has original jurisdiction to issue writs of mandamus
                and the issuance of such extraordinary relief is within this court's sole
                discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
                Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioner
                bears the burden to show that extraordinary relief is warranted. See Pan
                v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                Having considered the petition and supporting documentation, we conclude
                that petitioner has failed to demonstrate our intervention by extraordinary
                writ is warranted.


SUPREME COURT
         OF
      NEVADA


t1), 1447A
                           Therefore, we decline to exercise our original jurisdiction in this
                matter. See NRAP 21(b). Accordingly, we
                           ORDER the petition DENIED.




                                                                                    C.J.
                                                   Parr guirre


                                                                                    J.
                                                   Hardesty



                                                   Stiglich




                cc:   Hon. Jacqueline M. Bluth, District Judge
                      Brian Kerry O'Keefe
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
          OF
      NEVADA
                                                      2
,1-3) I947A